DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 4, 10, 11, 13, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garsha et al. (US20150369664) in view of Engelhardt (JP5007462).
	Regarding claim 1, Garsha discloses, except for the limitations italicized below, A method (fig. 5D) of imaging a biological sample (“a biological specimen on a slide” in par. [0082]) stained with one or more stains (“a stain or label” in par. [0111]), each stain identifying a particular target within the biological sample (“The spectral data is, generally, obtained at wavelength chosen to mimic wavelengths of fluorescence of chosen markers” in par. [0095]), comprising: 
setting a first power output of a light source for a first channel (channel separation is shown in fig. 2-1 to 2-3) such that a first predetermined power value is reached (step “574” in fig. 5; “In step 574, the spectral source is adjusted to an appropriate standardized power output for the image acquisition” in par. [0083]); 
adjusting a first exposure time of a camera to yield a first target intensity at the first predetermined power value for the first channel (step “576” in fig. 5; “In step 576, the camera exposure time is adjusted to an appropriate value for the intensity level of the light reaching the camera” in par. [0083]); 
acquiring a first image of the biological sample in a first channel based on the adjusted first exposure time (step “577” in fig. 5; “In step 577, a first image of an evenly illuminated field is captured by the image acquisition apparatus 502” in par. [0083]); and 
adjusting pixel data in the first acquired image based on a first derived image correction factor specific to one of the one or more stains within the first channel (fig. 13; “Because, as was discussed above, the relative intensity contributions (shown in FIG. 12) of separate bands B.sub.1, B.sub.2, B.sub.3, and B.sub.4 of the calibration light source 410 into the overall spectrum (e.g., light) input received by the image acquisition apparatus 502 have been measured directly, the normalized reference spectra S.sub.1, S.sub.2, S.sub.3, and S.sub.4 of FIG. 13 can now be used in linear unmixing to ensure that the linear unmixing algorithm is not erroneous” in par. [00132]), wherein the first power output for the light source is derived from preexisting calibration data for the first channel.
Engelhardt teaches, in the same field of endeavor of calibrating a power output of a microscope, the power output for a light source is derived from preexisting calibration data for the first channel (“In a specific embodiment, calibration is performed. Calibration may be performed during operation and / or after operation of the illumination and / or detection of the optical assembly. If the optical assembly is a confocal scanning microscope, calibration is performed before and after the detection operation or image acquisition. When sample detection is performed for a longer duration, there is a provision for calibration even during image creation operations using a confocal scanning microscope.  The calibration can also be synchronized with the illumination and / or detection operation of the optical assembly, in particular the confocal scanning microscope.  In the case of calibration, at least two different readings are detected. Preferably three different readings are recorded. For laser power calibration, the laser light source may initially be set to a low power level, eg, 20 mW, and the light output may be determined with respect to a correspondingly positioned detector.  Next, the power of the laser light source may be set to a higher value, for example 80 mW, and a second measurement of the currently occurring laser light output may be performed using a detector.  Finally, a third calibration may be performed when the laser is set to a high output power, for example 150 mW. Since the calibration includes sufficient readings, the value of the control system to be set may actually be verified based on calibration measurements.  For example, due to the fact that the measured calibration value is transmitted to and stored in the control element, the control system considers the calibration value. If multiple calibrations are performed, the new calibration value may replace the old calibration value or may be further stored in the control element” in par. [0045]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garsha with the teaching of Engelhardt since it would have provided a microscope calibration method with predictable results.
Regarding claim 3, the combined references of Garsha and Engelhardt disclose The method of claim 1, wherein Englehardt discloses the preexisting calibration data is a calibration curve of power output versus measured power (“For laser power calibration, the laser light source may initially be set to a low power level, eg, 20 mW, and the light output may be determined with respect to a correspondingly positioned detector” in par. [0047]).
Regarding claim 4, the combined references of Garsha and Engelhardt disclose The method of claim 1, wherein Garsha discloses the first predetermined power value is specific to a particular assay (“Distortions (such as lateral chromatic distortions, for example) within the imaging field can also be determined. A pseudo-color overlay of the wavelength-band images of a spatial calibration pattern should reveal good alignment for all the wavelength components and the spacing between regular features should be consistent across the field. Such spatial/spectral evaluations are necessary to characterize and optimize the wavelength-dependent performance of an imaging system ford assay applications. For instance, if it becomes clear that there are lateral spatial distortions at some wavelengths, the root cause can be identified and corrective measures implemented if necessary. If the distortion situation is not analyzed and/or characterized, the spatial localization results for diagnostic applications may be different for different wavelengths recorded in a spectroscopic image and this would be a source of possible error or misinterpretation of molecular-marker localization” in par. [0109]).
Regarding claim 10, the combined references of Garsha and Engelhardt disclose The method of claim 1, wherein Garsha discloses the pixel data within the first image is adjusted by multiplying each pixel value within the first image by the first image correction factor (par. [0087]).
Regarding claim 11, the combined references of Garsha and Engelhardt disclose The method of claim 1, wherein Garsha discloses further comprising unmixing the first acquired image prior to adjusting the pixel data (par. [0132]).
Regarding claim 13, Garsha discloses, except for the limitations italicized below, A system (fig. 5D) comprising one or more processors and a memory coupled to the one or more processors, the memory to store computer-executable instructions that, when executed by the one or more processors (“Embodiments of the invention also include a computer program product which, when loaded on a non-transitory tangible computer-readable, and optionally programmable, medium, is configured to program a computer processor to effectuate steps of the disclosed invention, including the above-mentioned methods and operation of the above-mentioned systems” in par. [0018]), cause the one or more processors to perform operations comprising: 
setting a first power output of a light source for a first channel (channel separation is shown in fig. 2-1 to 2-3) such that a first predetermined power value is reached (step “574” in fig. 5; “In step 574, the spectral source is adjusted to an appropriate standardized power output for the image acquisition” in par. [0083]); 
adjusting a first exposure time of a camera to yield a first target intensity at the first predetermined power value for the first channel (step “576” in fig. 5; “In step 576, the camera exposure time is adjusted to an appropriate value for the intensity level of the light reaching the camera” in par. [0083]); 
acquiring a first image of the biological sample in a first channel based on the adjusted first exposure time (step “577” in fig. 5; “In step 577, a first image of an evenly illuminated field is captured by the image acquisition apparatus 502” in par. [0083]); and
adjusting pixel data in the first acquired image based on a first derived image correction factor specific to one of the one or more stains within the first channel (fig. 13; “Because, as was discussed above, the relative intensity contributions (shown in FIG. 12) of separate bands B.sub.1, B.sub.2, B.sub.3, and B.sub.4 of the calibration light source 410 into the overall spectrum (e.g., light) input received by the image acquisition apparatus 502 have been measured directly, the normalized reference spectra S.sub.1, S.sub.2, S.sub.3, and S.sub.4 of FIG. 13 can now be used in linear unmixing to ensure that the linear unmixing algorithm is not erroneous” in par. [00132]), wherein the first power output for the light source is derived from preexisting calibration data for the first channel, wherein the preexisting calibration data for the first channel is a calibration curve of power output versus measured power.
Engelhardt teaches, in the same field of endeavor of calibrating a power output of a microscope, the power output for a light source is derived from preexisting calibration data for the first channel (“In a specific embodiment, calibration is performed. Calibration may be performed during operation and / or after operation of the illumination and / or detection of the optical assembly. If the optical assembly is a confocal scanning microscope, calibration is performed before and after the detection operation or image acquisition. When sample detection is performed for a longer duration, there is a provision for calibration even during image creation operations using a confocal scanning microscope.  The calibration can also be synchronized with the illumination and / or detection operation of the optical assembly, in particular the confocal scanning microscope.  In the case of calibration, at least two different readings are detected. Preferably three different readings are recorded. For laser power calibration, the laser light source may initially be set to a low power level, eg, 20 mW, and the light output may be determined with respect to a correspondingly positioned detector.  Next, the power of the laser light source may be set to a higher value, for example 80 mW, and a second measurement of the currently occurring laser light output may be performed using a detector.  Finally, a third calibration may be performed when the laser is set to a high output power, for example 150 mW. Since the calibration includes sufficient readings, the value of the control system to be set may actually be verified based on calibration measurements.  For example, due to the fact that the measured calibration value is transmitted to and stored in the control element, the control system considers the calibration value. If multiple calibrations are performed, the new calibration value may replace the old calibration value or may be further stored in the control element” in par. [0045]-[0050]).
Englehardt also teaches the preexisting calibration data is a calibration curve of power output versus measured power (“For laser power calibration, the laser light source may initially be set to a low power level, eg, 20 mW, and the light output may be determined with respect to a correspondingly positioned detector” in par. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garsha with the teaching of Engelhardt since it would have provided a microscope calibration method with predictable results.
Regarding claim 15, the combined references of Garsha and Engelhardt disclose The system of claim 13, wherein the first predetermined power value is specific to a particular assay (“Distortions (such as lateral chromatic distortions, for example) within the imaging field can also be determined. A pseudo-color overlay of the wavelength-band images of a spatial calibration pattern should reveal good alignment for all the wavelength components and the spacing between regular features should be consistent across the field. Such spatial/spectral evaluations are necessary to characterize and optimize the wavelength-dependent performance of an imaging system ford assay applications. For instance, if it becomes clear that there are lateral spatial distortions at some wavelengths, the root cause can be identified and corrective measures implemented if necessary. If the distortion situation is not analyzed and/or characterized, the spatial localization results for diagnostic applications may be different for different wavelengths recorded in a spectroscopic image and this would be a source of possible error or misinterpretation of molecular-marker localization” in par. [0109]).
Regarding claim 21, the combined references of Garsha and Englehardt disclose The system of claim 13, wherein Garsha discloses the pixel data within the first image is adjusted by multiplying each pixel value within the first image by the first image correction factor (par. [0087]).
Regarding claim 22, the combined references of Garsha and Englehardt disclose The system of claim 13, wherein Englehardt discloses further comprising instructions for unmixing the first acquired image prior to adjusting the pixel data (par. [0132]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garsha et al. (US20150369664) in view of Adalsteinsson et al. (US2016/0209319) further in view of Engelhardt (JP5007462).
Regarding claim 9, the combined references of Garsha and Engelhardt disclose The method of claim 1, wherein Adalsteinsson discloses the first derived image correction factor is computed by (i) normalizing brightness values for a plurality of stains; and (ii) subtracting the normalized brightness value for the first stain from the integer 1 (par. [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the technique of Adalsteinsson for the technique of Garsha since it would have provided an alternative correction factor with predictable results.
Regarding claim 20, the combined references of Garsha and Engelhardt disclose The system of claim 13, wherein Adalsteinsson discloses the first derived image correction factor is computed by (i) normalizing brightness values for a plurality of stains; and (ii) subtracting the normalized brightness value for the first stain from the integer 1 (par. [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the technique of Adalsteinsson for the technique of Garsha since it would have provided an alternative correction factor with predictable results.
Allowable Subject Matter
6.	Claims 5-8, 16-19 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667